BRICKELL, C. J.
In all criminal prosecutions, *55whether, of felony or misdemeanor, the accused may prove his good character, not only when a'doubt exists on the other proof, but even to generate a doubt of his guilt. Within the sense and meaning of the rule, character is the estimate put upon the defendant, the reputation he bears, in the neighborhood, or community, or society, in which he may reside, or in which he is known. — Haley v. State, 63 Ala. 83; Sullivan v. State, 66 Ala. 48 ; De Arman v. State, 71 Ala. 351. As it is general reputation which is the matter of inquiry, specific facts or acts are not admissible to prove of disprove its existence, for the reason, that a particular fact does not necessarily enter into, and may not form a constituent of general reputation. The witnesses are not required, or permitted, to speak from their own knowledge of the acts and transactions of the defendant from which his character or reputation may have been derived.- They speak only from their knowledge of what is generally said, or the manner in which the defendant is generally received, by those among whom he resides, or to whom he is known and with whom he is chiefly conversant. If an inquiry as to specific facts or acts, or as to the causes producing the reputation, should be indulged, it would often be interminable ; and the defendant embarrassed or oppressed, for however well prepared he may be to support his general reputation, it cannot be supposed that he is prepared to defend against specific acts or facts ; nor is he apprised of a necessity or occasion to defend against them. Such acts or facts he may not prove in support of his reputation, and they are inadmissible to affect or .disprove it. — Smith v. State, 47 Ala. 540 ; Jones v. State, 76 Ala. 8 ; Holland v. Barnes, 53 Ala. 83 ; Moore v. State, 68 Ala. 360 ; Peterson v. Morgan, 116 Mass. 350.
The purpose of the introduction of the record of the former conviction of the defendant for larceny, does not appear to have been avowed at the time of its introduction. Except .for the statute (Code, § 2766), it was not admissible as evidence for the State, and the presumption must be that it was introduced for the only purpose for which the statute renders it admissible, that of affecting the credibility of the defendant as a witness. The instruction to the jury gave it a scope and latitude as evidence, larger than that which the statute attaches to it. Beside, at the utmost, it could only be evidence *56of a specific act or fact, inadmissible and irrelevant to the pertinent inquiry of the good repute of the defendant for honesty, the trait of character the accusation particularly involved, which he had introduced evidence without objection tending to prove. The instruction is erroneous and necessitates a reversal of the judgmént.
The instruction requested would seem to have been suggested by, or extracted from, an identical instruction declared erroneous in Munkers v. State, 87 Ala, 94.
For the error pointed out, the judgment must be reversed and the cause remanded ; the defendant will remain in custody, until discharged by due course of law.